Title: [January 1804]
From: Adams, John
To: 



      July–August 1804.
      
      
       
     
      July
      2d.
      Mowed, over vs. Yard and Garden
      
     
     
      
      3
      One Load, from the road to the ditch and from the cart path to the pasture Lane
      1
     
     
      
      4
      Four Loads, over the Way and between the ditch and orchard
      4
     
     
      
      5
      One Load from Chris Webbs House Lott
      1
     
     
      
      6
      One from the 10 Acre Lot on the hill
      1
     
     
      
      7
      Two in Cranchs Barn and two from the 10 Acre Lott
      4
     
     
      Sunday
      8
      
      
     
     
      
      9
      Two load one from Mr. Cranchs and 1 from 10 Acre Lot
      2
     
     
      Wed.
      11.
      4 Load from about the Hancock Cellar
      4
     
     
      T.
      12.
      6 Load five from about Hancocks Cellar and one from the Walnut Lot
      6
     
     
      F.
      13
      6 Load. 3 from Walnut Lot and three from about Hancocks Cellar and one Jag
      7
     
     
      S.
      14.
      Six Loads from Chris. Webbs farm
      6
     
     
      Sunday
      15
      
      
     
     
      Monday
      16
      
      
     
     
      Tuesday
      17
      
      
     
     
      Wednesday
      18
      Seven Loads 3 from the orchard and 4 into Mr. Cranches Barn of Clover—Jaggs all.
      7
     
     
     
      Thursday
      19
      
      
     
     
      F.
      20
      
      
     
     
      S.
      21
      5 Load from the Wire Grass Hill
      5
     
     
      Sunday
      22
      
      
     
     
      Monday
      23
      Three Loads from the ten Acre hill
      3
     
     
      Tuesday
      24
      Three Loads from the orchard and beyond it
      3
     
     
      Wednesday
      25
      Two Loads from the Ditch
      2
     
     
      Thursday
      26
      Three Loads in Mr. Cranchs Barn
      3
     
     
      Fryday
      27
      Three, fresh and all into Mr. C. Barn
      3
     
     
      Saturday
      28
      One Load from the Beech Meadow part black grass
      1
     
     
      
      
      
      63
     
     
      Sunday
      29
      
      
     
     
      Monday
      30
      One Load Salt hay from the Coves
      1
     
     
      August
      17
      Fryday 5 loads of Salt Hay from the Coves
      5
     
     
      Saturday
      18
      3 loads, one from the Coves and two from Mount Wollaston at the Salt pond
      3
     
     
      Sunday
      19
      
      
     
     
      Monday
      20
      3 Loads from the Meadows on this and the other side the Causey
      3
     
     
      Tuesday
      21
      2 Loads from the Causey at Mount Wollaston
      2
     
     
      Wednesday
      22
      Four loads from the beach
      4
     
     
      Thursday
      23
      Two loads from the Beach Salt Hay
      2
     
     
      
      
      
      20
     
    
   
      
       
        
   
   This tabular record of JA’s haying operations and the homely entry immediately following, the final scraps of JA’s Diary, were not printed by CFA.


       
       
        
   
   Jag, substantive, 2 (origin unknown): “dial, and U.S. ... 1. A load (usually a small cartload) of hay, wood, etc.” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
      
      

      1784 i.e. 1804. Aug.
      
      
       The last Week in August We ploughed a ditch and brought the Earth into the Yard and 32 loads of Mud from the Cove.
      
     